COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  CHAZ ERIN TAYLOR,                                          No. 08-19-00032-CR
                                                 §
                         Appellant,                              Appeal from
                                                 §
  v.                                                          371st District Court
                                                 §
  THE STATE OF TEXAS,                                      of Tarrant County, Texas
                                                 §
                         Appellee.                             (TC # 1502662D)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of should

be reformed by deleting the $497 fine and by reducing the total reparations assessed against

Appellant by the sum of $30. We therefore affirm the judgment of the trial court as reformed.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.